Name: 2005/707/EC: Decision of the European Parliament and of the Council of 7 September 2005 on the mobilisation of the flexibility instrument in favour of the rehabilitation and reconstruction assistance to tsunami affected countries according to point 24 of the Interinstitutional Agreement of 6 May 1999
 Type: Decision
 Subject Matter: EU finance;  economic policy;  cooperation policy;  Asia and Oceania;  budget;  deterioration of the environment
 Date Published: 2006-12-12; 2005-10-14

 14.10.2005 EN Official Journal of the European Union L 269/23 DECISION OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 7 September 2005 on the mobilisation of the flexibility instrument in favour of the rehabilitation and reconstruction assistance to tsunami affected countries according to point 24 of the Interinstitutional Agreement of 6 May 1999 (2005/707/EC) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Interinstitutional Agreement of 6 May 1999 between the European Parliament, the Council and the Commission on budgetary discipline and improvement of the budgetary procedure (1), and in particular point 24 thereof, Having regard to the proposal from the Commission, Whereas: The Budget Authority has agreed to support the rehabilitation and reconstruction needs in the earthquake/tsunami affected countries (mainly Indonesia, Sri Lanka and the Maldives) for a total amount of EUR 350 million, of which EUR 170 million in 2005; part of the required response will be delivered by redefining indicative and not yet committed programmes for the region in agreement with the governments concerned (EUR 60 million), by recourse to the Rapid Reaction Mechanism (EUR 12 million) and by the mobilisation of the emergency reserve (EUR 70 million). Since the ceiling for heading 4 External actions is already exceeded by EUR 100 million in 2005, and all possibilities for reallocating appropriations under this heading have been examined, EUR 15 million will be financed by an additional deployment of the flexibility instrument, HAVE DECIDED AS FOLLOWS: Article 1 For the amending budget No 3/2005 to the general budget of the European Union for the financial year 2005, the flexibility instrument shall be used to provide the sum of EUR 15 000 000 in commitment appropriations. This amount shall be used for the financing of aid for rehabilitation and reconstruction of the earthquake/tsunami affected countries in Asia, covered by heading 4 External actions of the financial perspective, under Article 19 10 04 Rehabilitation and reconstruction operations in developing countries in Asia of the 2005 budget. Article 2 This Decision shall be published in the Official Journal of the European Union. Done at Strasbourg, 7 September 2005. For the European Parliament The President J. BORRELL FONTELLES For the Council The President D. ALEXANDER (1) OJ C 172, 18.6.1999, p. 1. Agreement amended by Decision 2003/429/EC of the European Parliament and of the Council (OJ L 147, 14.6.2003, p. 25).